                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 1 of 13



                                        1    LIPSON NEILSON P.C.
                                             JOSEPH P. GARIN, ESQ.
                                        2    Nevada Bar No. 6653
                                             9900 Covington Cross Drive, Suite 120
                                        3    Las Vegas, Nevada 89144
                                             (702) 382-1500/FAX (702) 382-1512
                                        4    jgarin@lipsonneilson.com
                                        5    RIVKIN RADLER LLP
                                             MICHAEL A. TROISI, ESQ. (Pro Hac Vice Pending)
                                        6    BRIAN L. BANK, ESQ. (Pro Hac Vice Pending)
                                             926 RXR Plaza
                                        7    Uniondale, NY 11556-0926
                                             (516) 357-3000/FAX (516) 357-3333
                                        8    Michael.Troisi@rivkin.com
                                             Brian.Bank@rivkin.com
                                        9
                                             Attorneys for Defendant
                                        10
                                                                       UNITED STATES DISTRICT COURT
                                        11
                                                                              DISTRICT OF NEVADA
                                        12
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   PROJECT LION LLC, d/b/a CRUSH d/b/a               )   Case No.: 2:20-cv-00768-JAD-VCF
      Las Vegas, Nevada 89144




                                             GREEK SNEEK, PROJECT M LLC d/b/a LA               )
         Lipson Neilson P.C.




                                        14   COMIDA, and PROJECT W LLC, d/b/a LA               )
                                             CAVE, Individually and on Behalf of All Others    )
                                        15   Similarly Situated,                               )   DEFENDANT BADGER MUTUAL
                                                                                               )   INSURANCE COMPANY’S
                                        16              Plaintiffs,                            )   MOTION TO DISMISS PLAINTIFFS
                                                                                               )   PROJECT LION LLC,
                                        17   vs.                                               )   PROJECT M LLC, AND PROJECT
                                                                                               )   W LLC’S COMPLAINT
                                        18   BADGER MUTUAL INSURANCE COMPANY                   )
                                                                                               )
                                        19            Defendant.                               )
                                             _____________________________________
                                        20
                                        21          Defendant BADGER MUTUAL INSURANCE COMPANY (“Badger”), pursuant to

                                        22   Rule 12(b)(6) of the Federal Rules of Civil Procedure, hereby moves this Court for an

                                        23   order dismissing Plaintiffs PROJECT LION LLC, d/b/a CRUSH d/b/a GREEK SNEEK,

                                        24   PROJECT M LLC d/b/a LA COMIDA, and PROJECT W LLC, d/b/a LA CAVE’s

                                        25   Complaint in its entirety for failure to state a claim upon which relief can be granted. In

                                        26   further support of this motion, Badger respectfully refers the Court to the attached

                                        27   Memorandum of Points and Authorities, which is adopted and incorporated as if fully set

                                        28

                                                                                        -1-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 2 of 13



                                        1    forth herein, and respectfully requests that this Court dismiss all claims brought against

                                        2    Badger for failure to state a claim upon which relief can be granted.

                                        3           DATED this 26th day of May, 2020.

                                        4                                      LIPSON NEILSON P.C.
                                        5
                                        6
                                                                               By:
                                                                                      G
                                        7                                             JOSEPH P. GARIN , ESQ.
                                                                                      Nevada Bar No. 6653
                                        8                                             9900 Covington Cross Drive, Suite 120
                                                                                      Las Vegas, Nevada 89144
                                        9
                                                                                      RIVKIN RADLER LLP
                                        10                                            MICHAEL A. TROISI, ESQ. (Pro Hac Vice
                                                                                      Pending)
                                        11                                            BRIAN L. BANK, ESQ. (Pro Hac Vice Pending)
                                                                                      926 RXR Plaza
                                        12                                            Uniondale, NY 11556-0926
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13                                            Attorneys for Defendant
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14                        MEMORANDUM OF POINTS AND AUTHORITIES
                                        15                                       INTRODUCTION
                                        16
                                                    Defendant Badger Mutual Insurance Company (“Badger”) respectfully submits this
                                        17
                                             Memorandum of Points and Authorities in support of its motion pursuant to Rule
                                        18
                                             12(b)(6) of the Federal Rules of Civil Procedure seeking dismissal of Plaintiffs Project
                                        19
                                             Lion, LLC, d/b/a Crush d/b/a Greek Sneek (“Crush”), Project M LLC d/b/a La Comida
                                        20
                                             (“La Comida”), and Project W LLC, d/b/a La Cave (“La Cave”)’s (collectively, “Plaintiffs”)
                                        21
                                             Complaint in its entirety.
                                        22
                                                    In this action, Plaintiffs, individually and on behalf of a putative class of others
                                        23
                                             similarly situated, sue Badger for anticipatory breach of their commercial property
                                        24
                                             insurance policies on the basis that they expect Badger to deny coverage of their
                                        25
                                             business interruption and extra expense losses purportedly stemming from the COVID-
                                        26
                                             19 pandemic. Remarkably, however, none of the named Plaintiffs ever submitted a
                                        27
                                             claim to Badger for such coverages and, as such, each of them has failed to satisfy a
                                        28

                                                                                        -2-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 3 of 13



                                        1    material condition precedent to bringing this suit, thus entitling Badger to dismissal of

                                        2    their claims.

                                        3           Furthermore, even if these Plaintiffs had properly notified Badger of their losses,

                                        4    as their respective policies expressly required, Badger would nonetheless be entitled to

                                        5    dismissal of the Complaint because it is devoid of any factual allegations that Badger

                                        6    engaged in conduct indicating that Badger would not or could not substantially perform

                                        7    its duties under the policies, as is required under Nevada law to state a claim for

                                        8    anticipatory breach of contract.

                                        9           Finally, Plaintiffs’ claims for declaratory judgment also must be dismissed

                                        10   because the Declaratory Judgment Act only creates a remedy and does not give rise to

                                        11   new substantive rights. Since Plaintiffs’ underlying claims for anticipatory breach of

                                        12   contract fail for the reasons set forth herein, Plaintiffs’ attendant claims for declaratory
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   judgment also necessarily fail.
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14          As such, and for the reasons discussed in more detail below, Badger respectfully

                                        15   requests that this Court issue an Order pursuant to Rule 12(b)(6) of the Federal Rules

                                        16   of Civil Procedure dismissing the Complaint in its entirety, along with such other and

                                        17   further relief as the Court deems just and proper.

                                        18                                        BACKGROUND

                                        19          The following statement of facts is based upon the allegations set forth in the

                                        20   Complaint, which are treated as true solely for the purposes of this motion.           See

                                        21   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2007). Badger does not concede in any respect

                                        22   the truth or accuracy of Plaintiffs’ allegations and rejects Plaintiffs’ “conclusory

                                        23   statements” and “threadbare recitals” of the elements of their alleged claims. See id.

                                        24          On April 28, 2020, Plaintiffs filed the Complaint on behalf of themselves

                                        25   individually and all other persons similarly situated, including a so-called “Nationwide

                                        26   Class” and a “Nevada Subclass” of Badger insureds, asserting that the Badger

                                        27   insurance policies at issue are “all risk commercial insurance policies” under which

                                        28   Badger was paid premiums in exchange for its promise to pay Plaintiffs’ and the other


                                                                                         -3-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 4 of 13



                                        1    putative class members’ losses for claims covered by the policies. See Joseph P. Garin

                                        2    Decl., Ex. A, at ¶¶ 32, 83.     Specifically, under the business interruption coverage,

                                        3    Badger agreed to pay for its insureds’ actual loss of Business Income sustained due to

                                        4    the necessary suspension or interruption of operations during the “period of restoration”

                                        5    caused by direct physical loss or damage. See Garin Decl., Ex. A, at ¶¶ 84-85. Under

                                        6    the Extra Expense coverage, Badger agreed to pay for its insureds’ necessary Extra

                                        7    Expense incurred during the “period of restoration” that the insureds would not have

                                        8    incurred if there had been no direct physical loss or damage to the described premises.

                                        9    See Garin Decl., Ex. A, at ¶ 102.      “Extra Expense” is defined under the policy as

                                        10   expenses to “avoid or minimize the suspension of business and to continue operations,”

                                        11   and to repair or replace property. See Garin Decl., Ex. A, at ¶ 39.

                                        12          Importantly, the policies also provide for the following terms and conditions:
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13                 COMMERCIAL PROPERTY COVERAGE CONDITIONS
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14                                              ***
                                        15                 Terms means all provisions, limitations,           exclusions,
                                                           conditions, and definitions that apply.
                                        16
                                                                                        ***
                                        17
                                                           10. Suit Against Us-- No suit to recover any loss may be
                                        18                 brought against us unless:
                                        19             a. the terms of the Commercial Property Coverage have been
                                                          fully complied with; and
                                        20
                                        21             b. the suit is commenced within two years after the loss.

                                        22                                              ***

                                        23                         WHAT MUST BE DONE IN CASE OF LOSS

                                        24                 Notice-- In case of a loss, you must:

                                        25                    a. give us or our agent prompt notice including a
                                                                 description of the property involved (we may request
                                        26                       written notice) . . . .
                                        27
                                                           Protect Property -- You must take all reasonable steps to
                                        28                 protect covered property at and after an insured loss to avoid
                                                           further loss. We pay the reasonable costs incurred by you for
                                                                                        -4-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 5 of 13


                                                           necessary repairs or emergency measures performed solely
                                        1                  to protect covered property from further damage by a
                                        2                  covered peril if a covered peril has already caused a loss to
                                                           covered property. . .
                                        3
                                                           Proof of Loss . . .
                                        4
                                                           Examination Under Oath . . .
                                        5
                                        6                  Records-- You must produce records, including tax returns
                                                           and bank microfilms of all cancelled checks, relating to
                                        7                  value, loss and expense and permit copies and extracts to
                                                           be made of them as often as we reasonably request.
                                        8
                                                           Damaged Property-- You must exhibit the damaged and
                                        9
                                                           undamaged property as often as we reasonably request and
                                        10                 allow us to inspect or take samples of the property . . .

                                        11                 Cooperation-- You must cooperate in performing all acts
                                                           required by the Commercial Property Coverage.
                                        12
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                             See Garin Decl., Ex. “B” at pp. 24, 37; Ex. “C” at pages 23, 35; Ex. “D” at pp. 26, 33.
                                        13
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14          Plaintiffs further allege that Badger “has abrogated its insurance coverage
                                        15   obligations pursuant to the Policies’ clear and unambiguous terms” by “wrongfully and
                                        16   illegally refus[ing] to provide coverage” for claims related to COVID-19 “on a uniform
                                        17   and class-wide basis, without individual bases or investigations,” despite Plaintiffs’ and
                                        18   the other putative class members’ purported compliance “with all applicable provisions
                                        19   of the Policies.” See Garin Decl., Ex. A at ¶ 77.
                                        20          The Complaint asserts four causes of action: two claims for declaratory judgment
                                        21   declaring that (i) the policies provide coverage for Plaintiffs’ and the other putative class
                                        22   members’ business income and extra expense losses stemming from the COVID-19
                                        23   pandemic, and (ii) Badger is obligated to pay Plaintiffs and the other putative class
                                        24   members for such losses; and two claims for anticipatory breach of contract based on
                                        25   Badger’s purported “uniform and class-wide” denial of coverage for business
                                        26   interruption and extra expense claims “arising from or relating to the COVID-19
                                        27   pandemic without investigation into the individual circumstances of the claim.” See
                                        28   Garin Decl., Ex. A at ¶¶ 74-107.

                                                                                         -5-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 6 of 13



                                        1           Remarkably, despite containing over 100 paragraphs spanning twenty-four

                                        2    pages, the Complaint does not contain a single factual allegation that any of the

                                        3    Plaintiffs tendered a claim to Badger for business interruption or extra expense

                                        4    coverage, or that Badger denied any such claim.

                                        5                                      STANDARD OF LAW

                                        6           Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates that a

                                        7    court dismiss a cause of action that fails to state a claim upon which relief can be

                                        8    granted. See North Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).

                                        9    To survive a motion to dismiss, the complaint must plead “enough facts to state a claim

                                        10   to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                        11   (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                        12   allows the court to draw the reasonable inference that the defendant is liable for the
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2007). While the court must
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14   accept as true all well-pleaded factual allegations, the court is not required to accept as

                                        15   true allegations that are merely conclusory, unwarranted deductions of fact, or

                                        16   unreasonable inferences. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                        17   (9th Cir. 2001). “The court need not credit ‘mere conclusory statements’ or ‘threadbare

                                        18   recitals of the elements of a cause of action.’”     Iqbal, 556 U.S. at 678, 681 (citing

                                        19   Twombly, 550 U.S., at 555). Thus, a court should dismiss a claim where the factual

                                        20   allegations do not sufficiently “raise a right to relief above the speculative level.”

                                        21   Twombly, 550 U.S. at 555.

                                        22          Generally, a district court may not consider any material beyond the pleadings

                                        23   when ruling on a Rule 12(b)(6) motion, however, material which is properly submitted as

                                        24   part of the complaint may be considered on a motion to dismiss.           See Hal Roach

                                        25   Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990)

                                        26   (citations omitted). Similarly, “documents whose contents are alleged in a complaint

                                        27   and whose authenticity no party questions, but which are not physically attached to the

                                        28   pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss” without


                                                                                        -6-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 7 of 13



                                        1    converting the motion to dismiss into a motion for summary judgment. See Branch v.

                                        2    Tunnell, 14 F.3d 449, 454 (9th Cir. 1994).

                                        3                                           ARGUMENT

                                        4    A.     Plaintiffs Failed to Comply with a Condition Precedent under the Policies,
                                                     and Are Thus Barred from Bringing Suit against Badger
                                        5
                                        6           Under Nevada law, “[a]n insurance policy is a contract that must be enforced
                                        7    according to its terms to accomplish the intent of the parties.” Farmers Ins. Exch. v.
                                        8    Neal, 64 P.3d 472, 473 (Nev. 2003). If an insurance policy is unambiguous, then the
                                        9    court interprets it according to the plain meaning of its terms. See Century Sur. Co. v.
                                        10   Casino W., Inc., 329 P.3d 614, 617 (Nev. 2014).
                                        11          Nevada law enforces insurance policy provisions that preclude an insured from
                                        12   bringing suit until the insured has fully complied with any contractual obligations under
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   the policy. See Holland v. State Farm Mut. Auto. Ins. Co., No. 2:12-cv-01058, 2014 WL
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14   1268712, at *5 (D. Nev. Mar. 27, 2014) (citing Keys v. State Farm Mutual Auto. Ins. Co.,
                                        15   No. 2:12-cv-1181, 2013 WL 3198397, at * 4 (D. Nev. June 21, 2013)).              When an
                                        16   insurance policy explicitly makes compliance with a term in the policy a condition
                                        17   precedent, the insured bears the burden of establishing compliance with that term. See
                                        18   Las Vegas Metro. Police Dep’t v. Coregis Ins. Co., 25 P.3d 958 (Nev. 2011) (citing Ins.
                                        19   Co. v. Cassinelli, 216 P.2d 606, 615 (Nev. 1950)); Lucini-Parish Ins. v. Buck, 836 P.2d
                                        20   627, 629 (Nev. 1992); see also Brown v. State Farm Fire and Cas. Co., 381 P.3d 597
                                        21   (Nev. 2012).
                                        22          In other words, a plaintiff may not successfully claim that an insurer breached an
                                        23   insurance policy where, as here, the plaintiff has failed to satisfy a coverage condition
                                        24   established within the policy itself. See, e.g., Joseph v. Hartford Fire Ins. Co., No. 2:12-
                                        25   cv-798-JCM-CWH, 2014 WL 4829061, at *3 (D. Nev. Sept. 30, 2014); Keys, 2013 WL
                                        26   3198397, at *3; see also Las Vegas Metro. Police Dep’t, 256 P.3d at 962; Schwartz v.
                                        27   State Farm Mut. Auto. Ins. Co., No. 2:07-cv-0060-KJD-LRL, 2009 WL 2197370, at *7 (D.
                                        28   Nev. July 23, 2009) (holding that insured who failed to submit to independent medical

                                                                                          -7-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 8 of 13



                                        1    examination, as required by policy, was precluded from asserting claim that carrier

                                        2    breached policy). In Holland v. State Farm Mut. Auto. Ins. Co., for example, the court

                                        3    held that the plaintiff’s failure to comply with the cooperation provision under the subject

                                        4    insurance policy barred the plaintiffs’ lawsuit against State Farm, and further held that

                                        5    “his attempts during litigation to comply d[id] not cure the defect.” 2014 WL 1268712, at

                                        6    *5.

                                        7           Similarly, in this case, the relevant policies clearly and unambiguously provide

                                        8    that “no suit to recover any loss may be brought against us unless the terms of the

                                        9    Commercial Property Coverage have been fully complied with.” See Garin Decl., Ex.

                                        10   “B” at page 24; Ex. “C” at page 23; Ex. “D” at page 26. One such term requires an

                                        11   insured to give Badger or its agent “prompt notice” of a loss, “including a description of

                                        12   the property involved.” See Garin Decl., Ex. “B” at page 37; Ex. “C” at page 35; Ex. “D”
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   at page 33. The Policy’s express language therefore unambiguously requires that the
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14   insured provide “Notice” of a “Loss” to Badger as a condition precedent to filing suit

                                        15   under the Policies.

                                        16          Here, however, Plaintiffs do not – and cannot – allege that they satisfied this

                                        17   condition precedent.     Perhaps recognizing this fatal deficiency, Plaintiffs attempt to

                                        18   distract the Court by suggesting that filing a claim is not necessary and that “the Court

                                        19   can render declaratory judgment no matter whether members of the Class have filed a

                                        20   claim.” See Garin Decl., Ex. “A” at ¶¶ 78, 97. This assertion, however, is directly

                                        21   contrary to the unambiguous language of the policies, which requires Notice of a Loss

                                        22   to Badger, and is contrary to well-established Nevada law.

                                        23          Given that the Complaint is devoid of any allegation that any Plaintiff complied

                                        24   with the material condition precedent of providing Notice to Badger of a Loss, Badger is

                                        25   entitled to dismissal of the Complaint in its entirety.

                                        26   ///

                                        27   ///

                                        28   ///


                                                                                          -8-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 9 of 13


                                             B.      Plaintiffs Have Not Alleged Any Conduct Indicating that Badger Would Not
                                        1            or Could Not Substantially Perform Its Duties under the Policies
                                        2            Even if Plaintiffs had complied with the Notice of Loss condition precedent, which
                                        3    they did not, Plaintiffs’ claims herein would nonetheless be subject to dismissal for
                                        4    failure to state a claim for anticipatory breach of contract.
                                        5            In Nevada, an anticipatory breach is a breach of a contract that occurs when one
                                        6    party to the contract, without justification and prior to a breach by the other party, makes
                                        7    a statement or engages in conduct indicating that it will not or cannot substantially
                                        8    perform its duties under the contract. See Shaw v. CitiMortgage, Inc., 201 F. Supp. 3d
                                        9    1222, 1250 (D. Nev. 2016) (citing Kahle v. Kostiner, 85 Nev. 355, 455 P.2d 42, 44
                                        10   (1969)); see also Stratosphere Litigation, L.L.C. v. Grand Casinos, 298 F.3d 1137, 1147
                                        11   (9th Cir. 2002) (holding that an “[a]nticipatory repudiation occurs when a party through
                                        12   conduct or language makes a clear, positive and unequivocal declaration of an intent
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   not to perform.”).
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14           Here, Plaintiffs vaguely allege that “many state departments of insurance have
                                        15   issued advisories to business owners that COVID-19 is not an insured peril and there
                                        16   will be no coverage for business interruption . . . to discourage business owners from
                                        17   filing claims.” See Garin Decl., Ex. “A” at ¶ 49. Plaintiffs further allege in conclusory
                                        18   fashion that Badger “upon information and belief . . . is and has been denying coverage
                                        19   for any sort of business interruption claim arising from or relating to the COVID-19
                                        20   pandemic without investigation into the individual circumstances of the claim.” Id. at ¶¶
                                        21   89, 105. These threadbare, conclusory allegations, however, provide not one iota of
                                        22   fact indicating that Badger has not performed or will not substantially perform its duties
                                        23   under the Policies, much less announced the requisite clear, positive, and unequivocal
                                        24   declaration of an intent not to perform. See Stratosphere Litigation, L.L.C., 298 F.3d at
                                        25   1147.    Indeed, a plain reading of the Complaint reveals that, aside from Badger’s
                                        26   issuance of the insurance policies to Plaintiffs, the Complaint is virtually devoid of any
                                        27   specific factual allegations of conduct by Badger, let alone any factual allegations
                                        28   regarding Badger’s adjustment of business interruption and extra expense claims

                                                                                          -9-
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 10 of 13



                                        1    relating to COVID-19.

                                        2            Simply put, Plaintiffs’ conclusory allegations are legally insufficient to allege a claim

                                        3    for anticipatory breach of contract and, as such, Plaintiffs’ Second and Fourth Counts

                                        4    must be dismissed. See Iqbal, 556 U.S. at 678, 681 (noting that “[t]hreadbare recitals of

                                        5    the elements of a cause of action, supported by mere conclusory statements, do not

                                        6    suffice”).

                                        7            C.     Plaintiffs’ Declaratory Judgment Claims Must be Dismissed Because
                                                            the Declaratory Judgment Act Does Not Create New Substantive
                                        8
                                                            Rights
                                        9
                                        10           Plaintiffs’ First and Third Counts, seeking declaratory relief, must also be

                                        11   dismissed because the underlying anticipatory breach of contract claims fail and the

                                        12   Declaratory Judgment Act “does not create new substantive rights, but merely expands
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   the remedies available in federal courts.” Shell Gulf of Mexico Inc. v. Ctr. for Biological
      Las Vegas, Nevada 89144




                                             Diversity, Inc., 771 F.3d 632, 635 (9th Cir. 2014).
         Lipson Neilson P.C.




                                        14
                                        15           The Declaratory Judgment Act provides, in pertinent part:
                                        16                  In a case of actual controversy within its jurisdiction . . . any
                                                            court of the United States, upon the filing of an appropriate
                                        17                  pleading, may declare the rights and other legal relations of
                                                            any interested party seeking such declaration, whether or
                                        18                  not further relief is or could be sought.
                                        19
                                             28 U.S.C. § 2201(a).       While the Declaratory Judgment Act allows federal courts to
                                        20
                                             declare the rights and other legal relations of interested parties, see Nelson v. XL Am.,
                                        21
                                             Inc., 2:16–cv–00060–JAD–GWF, 2017 WL 4185461, at *7 (D. Nev. Sept. 21, 2017), it
                                        22
                                             “does not create new substantive rights, but merely expands the remedies available in
                                        23
                                             federal courts.” Shell Gulf of Mexico Inc. v. Ctr. for Biological Diversity, Inc., 771 F.3d
                                        24
                                             632, 635 (9th Cir. 2014); see also Stock W., Inc. v. Confederated Tribes of the Colville
                                        25
                                             Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (“Stock West cites in its complaint the
                                        26
                                             Declaratory Judgment Act, 28 U.S.C. § 2201, as a basis for jurisdiction. But this Act
                                        27
                                             only creates a remedy and is not an independent basis for jurisdiction.”). Indeed, “it is
                                        28
                                             the underlying cause of action . . . that is actually litigated in a declaratory judgment
                                                                                          - 10 -
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 11 of 13



                                        1    action.”   Shell Gulf of Mexico Inc., 771 F.3d at 636 (citing Collin Cnty., Tex. v.

                                        2    Homeowners Ass’n for Values Essential to Neighborhoods, 915 F.2d 167, 171 (5th Cir.

                                        3    1990)).

                                        4           Here, Plaintiffs seek a declaratory judgment declaring that the COVID-19

                                        5    pandemic and the corresponding response by civil authorities to stop the spread of the

                                        6    virus outbreak triggers coverage for Business Income and Extra Expense losses under

                                        7    the policies, and that Badger is obligated to pay Plaintiffs for such losses “no matter

                                        8    whether members of the Class have filed a claim.” See Garin Decl., Ex. “A” at ¶¶ 78,

                                        9    80, 96, 98.     Since Plaintiffs’ underlying claims for anticipatory breach of contract

                                        10   (Counts Two and Four) fail for the reasons set forth above, however, Plaintiffs’

                                        11   remaining claims for declaratory judgment (Counts One and Three) must also fail

                                        12   because the Declaratory Judgment Act only creates a remedy for a substantive claim; it
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   does give rise to new substantive rights. See Shell Gulf of Mexico Inc., 771 F.3d at 635.
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14   As such, Plaintiffs’ First and Third Counts for declaratory relief fail to state a claim upon

                                        15   which relief can be granted and must be dismissed.

                                        16   ///

                                        17   ///

                                        18   ///

                                        19   ///

                                        20   ///

                                        21   ///

                                        22   ///

                                        23   ///

                                        24   ///

                                        25   ///

                                        26   ///

                                        27   ///

                                        28   ///


                                                                                        - 11 -
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 12 of 13



                                        1                                         CONCLUSION

                                        2          For the reasons set forth above, Badger respectfully request that the Court enter

                                        3    an order pursuant to the Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                        4    dismissing the Complaint in its entirety, along with such other and further relief as this

                                        5    Court may deem just and proper.

                                        6          DATED this 26th day of May, 2020.

                                        7                                      LIPSON NEILSON P.C.
                                        8
                                        9                                             G
                                        10                                     By:
                                                                                      JOSEPH P. GARIN , ESQ.
                                        11                                            Nevada Bar No. 6653
                                                                                      9900 Covington Cross Drive, Suite 120
                                        12                                            Las Vegas, Nevada 89144
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13                                            RIVKIN RADLER LLP
                                                                                      MICHAEL A. TROISI, ESQ. (Pro Hac Vice
      Las Vegas, Nevada 89144




                                                                                      Pending)
         Lipson Neilson P.C.




                                        14
                                                                                      BRIAN L. BANK, ESQ. (Pro Hac Vice Pending)
                                        15                                            926 RXR Plaza
                                                                                      Uniondale, NY 11556-0926
                                        16
                                                                                      Attorneys for Defendant
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25

                                        26
                                        27
                                        28

                                                                                       - 12 -
                                             Case 2:20-cv-00768-JAD-VCF Document 9 Filed 05/26/20 Page 13 of 13



                                        1                                   CERTIFICATE OF SERVICE

                                        2            I HEREBY CERTIFY that on the 26th day of May, 2020, service of the foregoing

                                        3    DEFENDANT BADGER MUTUAL INSURANCE COMPANY’S MOTION TO DISMISS

                                        4    PLAINTIFFS PROJECT LION LLC, PROJECT M LLC, AND PROJECT W LLC’S

                                        5    COMPLAINT was made upon each party in the case who is registered as an electronic

                                        6    case filing user with the Clerk, pursuant to Fed. Rule Civ. P. 5(b)(3), and Local Rule 5-4,

                                        7    as follows:
                                              David C. O’Mara, Esq.
                                        8     The O’Mara Law Firm, P.C.
                                              311 E. Liberty Street
                                        9     Reno, NV 89501
                                              david@omaralaw.net
                                        10
                                        11    James E. Cecchi, Esq.
                                              Lindsey H. Taylor, Esq.
                                        12    CARELLA, BYRNE, CECCHI OLSTEIN,
                                              BRODY & ANGELLO
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13    5 Becker Farm Rd.
      Las Vegas, Nevada 89144




                                              Roseland, NJ 07068
         Lipson Neilson P.C.




                                        14
                                              Christopher A. Seeger, Esq.
                                        15    Stephen A. Weiss, Esq.
                                              SEEGER WEISS
                                        16    77 Water Street, 8th Floor
                                              New York, NY 10005
                                        17
                                              Samuel H. Rudman, Esq.
                                        18    ROBBINS GELLER RUDMAN & DOWD LLP
                                              58 South Service Rd., Suite 200
                                        19    Melville, NY 11747
                                              srudman@rgrdlaw.com
                                        20
                                        21    Paul J. Geller, Esq.
                                              ROBBINS GELLER RUDMAN & DOWD LLP
                                        22    120 E. Palmetto Park Rd., Suite 500
                                              Boca Raton, FL 33432
                                        23    e_file_fl@csgrr.com

                                        24    Attorneys for Plaintiffs

                                        25
                                                                                      /s/ Kim Glad
                                        26
                                        27                                            An employee of
                                                                                      Lipson Neilson P.C.
                                        28

                                                                                       - 13 -
